      Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


vs.                                           Docket No: 7:llcr630


MARK.JONES,

        Defendant.
______________/
       MOTION FOR COMPASSIONATE RELEASE AND REDUCTION
            OF SENTENCE UNDER 18 U.S.C. § 3582(c)(l)(A)
                   DUE TO COVID 19 PANDEMIC

        COMES NOW, Mark Jones, ("Jones") according to Title 18 U.S.C. §

3582(c)(l)(A)(i), § lBl.13 of the US Sentencing Guidelines, and 28 CFR Section

571.61 and seeks this Court to grant him compassionate release from FCI Gilmer,

Federal Prison to time served. In support of this request, Jones provides as

follows:

                                 INTRODUCTION

        Upon his a judgment on an indictment after pleading guilty to a violation of

conspiracy to distribute and possession with intent to distribute crack cocaine,

(Title 21 U.S.C. § 846), and possession of a firearm in connection with a drug

trafficking offense, (Title 18 U.S.C. § 924(c)(l)(A)(ii), Jones was sentenced to 84

months incarceration, followed by 4 years supervised release. (DIE 721). The
  Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 2 of 18
    Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 2 of 47




judgment was later amended to 72 months in light of Amendment 782. (Dkt.

1140) 1 No appeal nor post-conviction motions are pending. He is currently

serving his term of confinement at the FCI Gilmer, in West Virginia, and has a

current release date of October 27, 2022. In light of the coronavirus, Jones is

requesting a release due to extraordinary circumstances and due to his medical

conditions.

                                LEGAL STANDARD

      Under 18 USC§ 3582(c)(l)(A)(i) a Court may modify a term of

imprisonment ''upon motion of the Defendant after the Defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the Defendant's behalf or the lapse of 30 days from the receipt

of such a request by the warden of the Jones facility, whichever is earlier, may

reduce the term of imprisonment ... after considering the factors outlined in section

3553(a) to the extent that they are applicable, if it finds that- (i) extraordinary and

compelling reasons warrant such a reduction." 18 USC§ 3582(c){l)(A)(i).

      I. Jones's Exhaustion of Remedies

      On August 5, 2020, Jones requested a compassionate release from the

Warden at FCI Gilmer due to the COVID19 pandemic. He was denied on August


1 The original sentence was 84 months and 4 years supervised release as imposed on May 9,

2013. (DIE 721 ). That judgment was amended to 72 months on December 15, 2015 pursuant to
Amendment 782. (D/E 1140).
                                            2
  Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 3 of 18
    Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 3 of 47




6, 2020. (See Exhibit A). Thus, Jones has exhausted his required administrative

remedies. See, United States v. Kranz, 2020 U.S. Dist. LEXIS 88623, at *6 (S.D.

Fla. May 20, 2020) (upon motion of the Director of the Bureau of Prisons, or upon

motion of the Defendant after the Defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

Defendant1s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the Defendant's facility, whichever is earlier.)

      II. H no action is taken the outcome could be devastating.

      Jones is in the process of obtaining his BOP medical records to craft this

motion for compassionate release when the coronavirus broke out, however, the

BOP is overwhelmed with similar requests. Coronavirus is known to cause serious

health complications for individuals with and worse for pre-existing conditions. A

coronavirus exposure is the equivalent of a death sentence that this Court did not

impose on him. If he is not released from custody before the virus runs rampant at

his jail, it will place him at risk of contracting the disease and suffering serious

health complications, or worse. Contracting the coronavirus in prison could be a

death sentence. Should Jones be left in the facility, he will remain in a vulnerable

situation. As of today, there are approximately 27,555,951 worldwide-confirmed

cases with 887,919 deaths. In West Virginia, where Jones is serving his sentence,

there are 11,661 confirmed cases and 250 resulting deaths. The threat of COVID19


                                            3
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 4 of 18
       Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 4 of 47




is equally pervasive within the BOP facilities with over 12,749 inmates and 1,626

staff members testing positive for COVID 19. At least, 118 reported deaths of

federal inmates and two Staff reported deaths have occurred. 2 At FCI Gilmer,

where Jones is housed, there are six confirmed inmate cases ofCOVID19 and one

staff case.3 The prison has also started moving inmates from other institutions via

the US Marshall's that is only compounding the spread of COVID19. (See, "Con

Air is Spreading COVID19 all Over the Federal Prison System."4 Unfortunately,

this number will grow. At FCI Gilmer only 151 tests have been performed 5 where

over 1,308 inmates are housed. 6 Only 11 % of the FCI Gilmer population has been

tested. Given the growing number of cases in West Virginia and the increasing



2
    https://www.bop.gov/coronavirus/
3
 Due to the rapidly evolving nature of this public health crisis, the BOP will update the open
COVJD-19 confirmed positive test numbers and the number of COVID-19 related deaths daily at
3:00 p.m. The positive test numbers are based on the most recently available confirmed lab
results involving open cases from across the agency as reported by the BOP's Office of
Occupational Health and Safety. BOP field sites may rep01t additional updates throughout the
day. Data is subject to change based on additional reporting. (Source:
https://www.bop.gov/coronavirus/).
4
  https://www.themarshallproject.org/2020/08/13/con-air-is-spreading-covid-19-all-over-the-
federal-prison-system ?utm_medium=email&utm_ campaign=news letter&utm_ source=open ing-
statement&utm term=newsletter-20200813-
2103&utm_source=The+Marshall+Project+Newsletter&utm_ campaign=6b857e528e-
EMAIL_CAMPAIGN_2020_ 08_ 13_ 11 _ 33&utm_ medium=ema il&utm _term=0_5e02cdad9d-
6b857e528e-174540393
5   https://www.bop.gov/coronavirus/

6   https://www.bop.gov/mobile/about/population_ statistics.j sp#bop_pop_table


                                                 4
    Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 5 of 18
     Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 5 of 47




challenges in testing inmates and staff potentially exposed to COVID 19, it is only

a matter of time before the infection spreads to further to staff and inmates at FCI

Gilmer's Federal Prison. At that time, it may be too late to prevent Jones from

contracting the potentially deadly virus. As of April 18, 2020, "33 % of all BOP

Facilities" are infected with COVID19. 7 The coronavirus is a particular threat to

prison populations because of the circumstances of confinement and the inmates'

proximity to each other. 8 BOP wide, it is estimated that more than 70% of all

federal prisoners tested have tested positive for COVID-19. 9

       According to the CDC, COVID 19 spreads mainly among people who are

in close contact (i.e., within approximately 6 feet) and therefore limiting close

contact with others is the best way to reduce the spread of COVID 19. 1 COVID 19  °
spreads when an infected person coughs, sneezes, or talks, and droplets from their

mouth or nose are launched into the air and land in the mouths or noses of people

nearby or are inhaled into the lungs. A person may contract COVID19 by touching


7 https://www.bop.gov/resources/news/20200417_ dir_message.jsp


8https://www.businessinsider.com/trump-consider-coronavirus-executive-order-federal-
prisons2020-3

9Source: https ://www.wsj.com/arti cles/more-than-70-of-inmates-tested-in-federal-prisons-have-
coronavirus-115 88252023

°
1  CDC, Prevent Getting Sick, Social Distancing, available at
https :/ /www.cdc.gov/coronavirus/2019-ncov /prevent-getting-sick/sociald istancing.
html. (hereinafter, "CDC Social Distancing Guidelines") (last accessed
July 7, 2020).
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 6 of 18
       Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 6 of 47




a surface or object that has the virus on it and then touching their mouth, nose, or

eyes. 11 COVID19 spreads very easily and sustainably between people and is

spreading more efficiently than influenza. 12 Anyone can contract COVID 19 and

spread it to others. 13 Recent studies indicate people who are Infected with the

novel coronavirus but do not have symptoms likely also play a role in the spread of

COVID 19 .14 The more closely a person interacts with others and the longer that

interaction, the higher the risk of COVID 19 spread. 15 Therefore, the CDC advises

that maintaining a social distance of approximately 6 feet "is very important in

preventing the spread of COVID-19," 16 and "is one of the best tools we have to

avoid being exposed to this virus and slowing its spread." 17 Per the CDC, "[s]ocial

distancing is especially important for people who are at higher risk of severe illness




II   Id.

12
   CDC, Prevent Getting Sick, How COVID-19 Spreads , available at
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covidspreads.html (last
accessed July 7, 2020).

n Id.

14   Id.

1s Id.

16   Id.

17   CDC Social Distancing Guidelines.

                                             6
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 7 of 18
       Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 7 of 47




from COVID-19." 18 Among adults, the risk of severe illness or death from

COVID-19 increases with age. 19 Additionally, individuals of any age who have

serious underlying medical conditions, including individuals with chronic

obstructive pulmonary disease, serious heart conditions such as heart failure,

coronary artery disease, or cardiomyopathies, Type 2 diabetes, chronic kidney

disease, sickle cell disease, immunocompromised state from a solid organ

transplant, and obesity (body mass index of 30 or higher) are at increased risk for

severe illness or death from COVID-19. 20 Individuals at any age might be at

increased risk of severe illness from COVID-19 if they have the following

conditions: asthma, cerebrovascular diseases, cystic fibrosis, hypertension or high

blood pressure, immunocompromised state from blood or bone marrow transplant,

immune Jonesiciencies, HIV, use of corticosteroids, or use of other immune

weakening medicines, neurologic conditions such as dementia, liver diseases,




18   Id.

19
  CDC, Who is at Increased Risk for Severe Illness? Older Adults, available at
https ://www.cdc.gov/coronavirus/2019-ncov /need-extra-precautions/olderadu Its.
html (last accessed July 7, 2020).
2
 ° CDC, Who is at Increased Risk for Severe Illness? People with Certain Medical
Conditions, available at https ://www.cdc.gov/coronavirus/2019-ncov /need-extraprecautions/
people-with-medical-conditions.html (last accessed July 7, 2020).


                                               7
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 8 of 18
       Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 8 of 47




pregnancy, pulmonary fibrosis, thalassemia, Type 1 diabetes, or individuals who

are smokers. 21

                  1. Jones' medical conditions warrant a release.

           Jones is currently on an Albuterol Inhaler (HFA- 90 MCG/ACT) 22 four

times per day due to chronic care asthma. (See Exhibit B). He has been under

noted asthma care since his initial review at the BOP in 2013. Asthma has been

noted as an immunocompromising disease affected by COVID19. 23 Without relief

from this Court, Jones may be exposed to dangerous situations. Some courts are

already offering relief.

           For example, in the Middle District of Pennsylvania, Judge John E. Jones

varied downward from a sentence of imprisonment in two cases to home

confinement because of the pandemic. 24 The Honorable Kiyo A. Matsumoto from

the Eastern District of New York has also followed suit. United States v. Hansen,

No. 07-CR-00520(KAM), 2020 U.S. Dist. LEXIS 61946 (E.D.N.Y. Apr. 8, 2020).




21   Id.

22Albuterol (also known as salbutamol) is used to prevent and treat wheezing and shortness of
breath caused by breathing problems (such as asthma, chronic obstructive pulmonary disease).
https://www.webmd.com/drugs/2/drug-4872-1697 /albutero 1-sulfate-i nhalation/albuterol-
salbutamol-breath-activated-inhaler-oral-inhalation/detai ls

23
     Id. Fn. 19
24   See, United States v. Foster, 1:14-cr-324-02, (USDC MD Penn).


                                                H
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 9 of 18
       Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page g of 47




States as well are taking similar actions. The New Jersey Supreme Court Chief

Justice entered an order on March 23, 2020; with the agreement of county

prosecutors, the Attorney General, and Public Defenders; for the commutation or

suspension of sentences to release approximately 1000 low-risk persons serving

jail sentences. 25 For persons in custody in federal prisons, President Trump is

considering issuing an Executive Order to release inmates in federal prisons. 26

One of the reasons is because inmates are a high-risk group for contracting

coronavirus and are in a high-risk group for serious complications from the virus.

Also, persons with underlying health conditions, regardless of their age, are in a

high-risk group for serious complications from the coronavirus.

         III. Experts agree that Inmates are at a higher risk of COVID 19.

         Inmates are at a heightened risk of contracting COVID 19 as the pandemic

spreads. See, e.g., Joseph A. Bick, Infection Control in Jails and Prisons, 45

Clinical Infectious Diseases 1047, 1047 (Oct. 2007) 27 (noting that in jails "[t]he

probability of transmission of potentially pathogenic organisms is increased by

crowding, delays in medical evaluation and treatment, rationed access to soap,



25
     https://www.njcou1ts.gov/pressrel/2020/pr032320a.pdf?c=IRD
26https://www.businessinsider.com/trump-consider-coronavirus-executive-order-federal-
prisons2020-3
27
     Source: https://doi.org/10 .1086/521910
     Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 10 of 18
      Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 10 of 47




water, and clean laundry, [and] insufficient infection-control expertise"); see also

Claudia Lauer & Colleen Long, US Prisons, Jails On Alert for Spread of

Coronavirus, Associated Press (Mar. 7, 2020). The magnitude of this risk

continues to grow as the number of cases all over the United States rises

exponentially with each passing day. Social distancing and staying at home is

particularly vital because "[s]tudies suggest that coronaviruses (including

preliminary information on the COVID19 virus) may persist on surfaces for a few

hours or up to several days." 28 "According to a recent study published in the New

England Journal a/Medicine, SARS-CoV-2, the virus that causes COVID19, can

live in the air and on surfaces between several hours and several days. The study

found that the virus is viable for up to 72 hours on plastics, 48 hours on stainless

steel, 24 hours on cardboard, and 4 hours on copper. It is also detectable in the air

for three hours." 29 Hence, die rapid spread of COVID19 can result from fomites

(objects or material that are likely to carry infections), such as elevator buttons,

restroom taps, and clothes. 30 Spread is inevitable inside the jails.


28
  Q&A on coronaviruses (COVID-19), World Health Organization, at
https://www.who.int/news-room/q-a-detail/qa-coronaviruses (March 23, 2020)
29Samuel Volkin, How Long Can TheVirus That Causes COVID-19 Live On Surfaces?, John
Hopkins University HUB, at https://hub.jhu.edu/2020/03/20/sars-cov-2-survive-on-surfaces/
(March 23, 2020)
30"Indirect Virus Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020",
Emerging Infectious Diseases, 3/12/20, Volume 26, Number 6-June 2020, CDC at
https://wwwnc.cdc.gov/eid/article/26/6/20-0412_article(March 15, 2020),
                                            10
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 11 of 18
     Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 11 of 47




       IV. Medical experts agree that inmates like Jones are at risk due to
       COVID19.

       Doctor Brie Williams is a licensed physician and Professor of Medicine at

the University of California, San Francisco ("UCSF") in the Geriatrics Division,

Director ofUCSF's Amend: Changing Correctional Culture Program, as well as

Director ofUCSF's Criminal Justice & Health Program. Dr. Williams an expert in

clinical research has focused on improved responses to disability, cognitive

impairment, and symptom distress in older or seriously ill prisoners; a more

scientific development of compassionate release policies; and broader inclusion of

prisoners in national health datasets and clinical research. (See Exhibit C). The

expert opinion of Dr. Williams as determined that "the risk of infection and

accelerated transmission of COVID 19 within jails and prisons is extraordinarily

high" (Exhibit C, p. 2), "inmate populations also have the highest risk of acute

illness and poor health outcomes if infected with COVID19"; (Exhibit C, p. 3) and

that ''the entire community is at risk if prison populations are not reduced."

(Exhibit C, p. 3). In sum, as the World Health Organization has warned, prisons

around the world can expect "huge mortality rates" from COVID 19 unless they

take immediate action including screening for the disease. 31 The BOP is not



31Hannah Summers, 'Everyone Will Be Contaminated': Prisons Face Strict Coronavirus
Controls, The Gt1ardian (Mar. 23, 2020), https://www.theguardian.com/global-
developm ent/2020/mar/23/everyone-wi 11-be-contamina tedpri sons-face-strict-coronav irus-
con tro ls.
                                               11
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 12 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 12 of 47




actively testing Jones or any inmate at his facility for COVID 19. Most staff,

rightfully so, are scared that they will infect themselves and their family.

      Dr. Danielle C. Ompad, Ph.D. an expert regarding SARS-CoV-2 infection

(otherwise known as COVID-19) in correctional settings takes a similar approach.

Dr. Ompad reaches a similarly grim conclusion:

      a. The risk of transmission of COVID-19 in correctional settings is high.
      Correctional facilities are often crowded and people who are incarcerated
      (PWI) are likely unable to maintain the requisite social distance of six feet.
      This is especially an issue within individual cells, where bunked beds make
      distancing of six feet impossible. Cafeteria areas and dormitory-type sleep
      quarters also create challenges to social distancing depending on how these
      spaces are organized and the number of people in the space at any one time.

      b. Correctional facilities have significant flows of people from the
      community into the facility and back out. Correctional staff, visitors, and
      attorneys come to and from the facility from their home communities. In
      addition, newly incarcerated individuals, who have been circulating in the
      community prior to entering the facility, are coming into facilities. As a
      result, current PWI are likely to be exposed to COVID-19 through their
      interactions with correctional staff, visitors, attorneys, and newly arrived
      PWI.

      c. Generally, there is a shortage of personal protective equipment (PPE) such
      as N95 masks in the U.S. Local jurisdictions are prioritizing health care
      facilities for scarce PPE, making access to such protective gear challenging
      for correctional facility staff.

      d. Client reports from nine Massachusetts correctional facilities revealed that
      PWI at two facilities did not have access to soap at all and only three had
      access to free soap. In four facilities, PWI did not have access to hand
      sanitizer.

      e. Thus, the risk for transmission in correctional facilities may be high. This
      will have implications for the general population from which correctional
      staff, visitors, and attorneys come and as a result, may place communities in

                                          11
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 13 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 13 of 47




       which correctional facilities are located at enhanced risk of COVID-19
       transmission as well as challenging the limited health care infrastructure and
       staff in local hospitals.

Id. (Exhibit D, Expert Report Dr. Danielle C. Ompad, Ph.D. At 1-6)

       Dr. Ompad concludes that the risk of severe disease and death among

incarcerated individuals is high:

       a. If COVID-19 enters correctional facilities, the likelihood that there will be
       severe cases is high. According to the Massachusetts Department of
       Corrections, 983 PWI (11.2%) were aged 60 and over in 2019 among 8,784
       total PWI. As previously mentioned, older adults are at increased risk for
       severe COVID-19 complications as well as death.

       b. According to data from the 2011-2012 National Inmate Survey,11 there is
       a substantial burden of disease among correctional populations.
       Approximately half of state and federal prisoners and jail inmates have ever
       had a chronic medical condition (Jonesined as cancer, high blood pressure,
       stroke-related problems, diabetes, heart-related problems, kidney-related
       problems, arthritis, asthma, and/or cirrhosis of the liver). Twenty-one
       percent of state and federal prisoners and 14 % of jail inmates have ever had
       tuberculosis, hepatitis B or C, or sexually transmitted infections ( excluding
       HIV or AIDS).

Id. (Exhibit D, Expert Report Dr. Danielle C. Ompad, Ph.D. at 1-6)

       In essence, Dr. Ompad sums up her opinion as follows "By acting now and

releasing a significant number of people who are currently detained you will save

lives." Id. at 7.

       V. Attorney General Barr has encouraged the use of home confinement
       due to the COVID 19 pandemic.

       On April 3, 2020, the Attorney General Barr directed all federal prisons to

begin immediately, processing inmates that are affected by COVID 19 for release,

                                          13
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 14 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 14 of 47




quarantine, and/or home confinement. (See Exhibit E). Recognizing the urgency

of protecting federal inmates from the spread of the COVID 19 pandemic, Attorney

General Barr issued a memorandum on March 26, 2020 ("March 26

Memorandum") directing the BOP to prioritize the use of its "various statutory

authorities to grant home confinement for inmates seeking transfer in connection

with the ongoing COVID19 pandemic." Id. at 1. The March 26 Memorandum also

provided a non-exhaustive list of discretionary factors that the BOP may consider

in assessing which inmates should be granted home confinement, including (i)

"[t]he age and vulnerability of the inmate to COVID19"; (ii) "[t]he security level

of the facility currently holding the inmate, with priority given to inmates residing

in low and minimum security facilities"; (iii) "[t]he inmate's conduct in prison";

and (iv) "[t]he inmate's crime of conviction, and assessment of the danger posed

by the L"h-nate to the community." See id. at 1-2. Barr, under the authority of the

CARES ACT, directed that all "at-risk inmates be considered" no only those

previously eligible for transfer. Jones indirectly meets these criteria for release. It

also bears emphasis that Jones is a prime candidate for this type of"extraordinary"

and "compelling" relief. 18 USC§ 3582(c)(l)(A)(i). He has an unblemished

record in prison. Jones has accomplished much during his incarceration:

          •   Nutrition
          •   VR NCCER CORE Curriculum
          •   CORE Stability Inst. Train
          •   Stronger ABS/Back Inst.
                                           14
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 15 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 15 of 47




          •   Tutor Train-GD/ESL/ACE/VTIRPP
          •   RPP FCC AIDS Awareness
          •   SHU Nutrition Class
          •   SHU Muscular Flexibility Course
          •   Nervous System Course
          •   Articular Muscular System
          •   GED Courts
          •   Tissue Integumentary System
          •   SHU Eating to Win
          •   Cell Structure
          •   SHU Cholesterol
          •   Wellness Library Course
          •   SHU Cardio Endurance Course
          •   Stress Management
          •   Preventing Cardio Disease
          •   Comprehensive Fitness
          •   Weight Management
          •   CDLACE
          •   TypingACE
          •   Body Competition
          •   American History Part 2
          •   Commercial Flooring Install
          •   RP6-Univ Child Day Parent Class
          •   ACE Understanding Govt. Class
          •   ACE World History Class
          •   Drug Education Complete

      However, even those accomplishments do not undermine COVID-19 ' s

effects should he be infected. His record of accomplishment of compliance reflects

a greater level of respect and responsibility that militates in favor of the requested

relief. Any possible benefits in having Jones serve the rest of his sentence at FCI

Gilmer before his scheduled transferred to home confinement is far outweighed by

the risks presented to Jones by this historic pandemic.
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 16 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 16 of 47




             1. Jones's Post Release Plans

      If this motion is granted, Jones will reside with his family in Yonkers, New

York, and will quarantine as required by the CDC and by Attorney General Barr's

directives. His family is quarantining and is in great health with no known

exposure to or exhibited symptoms ofCOVID19. After his release and if ordered

by the court, he will stay at his residence in Yonkers, New York he will self-

quarantine and best protect himself and others in the community from exposure to

COVID19.

      Jones's family can support him financially during home confinement and

will enroll in private health insurance as soon as he is released. If released, he will

be able to be treated by his long-time physician should the need occur. Therefore,

based on the totality of the circumstances, transferring Jones to home confinement

in Yonkers, New York \\ill not increase-and would likely decrease- ·· his risk of

contracting the potentially fatal disease.




                                             16
 Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 17 of 18
   Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 17 of 47




                                 CONCLUSION
      Because prison conditions that place him at greater risk from the

coronavirus, that will not improve, and because the coronavirus presents a national

emergency; Jones requests that this Court grant his release to time served.

  Done this   L-\ , day of September 2020.
                                       Mark Jones
                                       Reg.# 65522-054
                                       Gilmer FCI
                                       P.O. Box 6000
                                       Glenville, WV 26351




                                          17
    Case 7:11-cr-00630-KMK Document 1472 Filed 10/06/20 Page 18 of 18
      Case 7:11-cr-00630-KMK Document 1465 Filed 09/16/20 Page 18 of 47




                                    CERTIFICATE OF SERVICE

       I HEREBY DO CERTIFY, that a true and correct copy of this motion was
 mailed to the recipients noted below sufficient First Class Postage prepaid via the
 Federal Bureau of Prison's Legal Mail System.

          DOJ-USAO
          1 St. Andrew's Plaza
          New York, NY 10007

          Done this      -1_,day of September 2020.
                                                       MarkJnes
                                                       Reg.# 65522-054
                                                       GilmerFCI
                                                       P.O. Box 6000
                                                       Glenville, WV 26351

Application for Compassionate Release, pursuant to 18 U.S.C. Section 3582, is den ied. While Mr. Jones suffers
from asthma, the severity of which is open to question, and while asthma has been identified as a risk facto r in
COVID cases, even serious cases of asthma do not present as great as risk as originally feared . (See "Asthma
is Absent Among Top Covid-19 Risk Factors, Early Data Shows," N.Y. limes, Apr. 16, 2020). Moreover, Mr.
Jones is in his last 20s, thus far below the age range where the risks from contracting COVID are exponentially
higher, and FCI Gilner, where Mr. Jones is housed, is currently reporting only 3 active cases, less than half as of
last week. Thus, Mr. Jones has not met his bu rden of demonstrating that there are extraord inary and compelling
circumstances that justify his early release.

Beyond this, the Court finds that consideration of the Section 3553(a) factors cuts against early release. Mr.
Jones was convicted of serious narcotics and firearms charges and was part of a violent gang that inflicted
widespread fear in the community. Granting his release would undermine respect for the law and dilute the
deterrent purpose of the original sentence.

For all these reasons, the application is denied.

The Government is to mail this memo endorsement to Mr. Jones and certify that it did so by 10/9/0.

So Ordered.




10/6/20




                                                          1fi
